DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libman et al (US 2015/0070029) in view of Torres et al (US 2013/0142923) and Ben-Shmuel et al (US 2013/0056460; 11057968 to which reference is made) and Einziger et al (US 2013/0146590).
Libman discloses for claim 1: 1. (Original) An electromagnetic cooking device comprising: a cavity 102 in which a food load (¶ 111) is placed; a plurality of RF feeds configured to introduce electromagnetic radiation into the cavity for heating the food load (¶43, 
Applicant has not defined the term “resonance” in the specification. BRI is applied.
            Libman teaches metal melting and processing pizza by temperature in the center of the pizza where melting occurs which is a teaching of melting state or point.
Libman teaches in paragraphs 9 and 57 a controller that generates a heating strategy with a plurality of patterns or states and excites the cavity with phasors modulated at different frequencies. The heating pattern is monitored at the RF feeds by feedback identifying the mode or state and factors or feedback relating to values. In paragraph 34, Libman elements 118, 128, 138 detect feedback measurement of RF feeds that introduce EM radiation into the cavity to heat food. Additionally paragraph 88 states:
Controller 150 may be configured to determine the energy application protocol solely based on the information received from interface 160 or in combination with the EM feedback received or calculated form a signal detected by at least one detector (e.g., detectors 118, 128 and 128) and/or at least one sensor (e.g., sensor 140).

Paragraph 49 states:


These teachings are interpreted as generating a resonance map resulting from the measured resonances ¶¶25,34 and as drawn to a melting state of the food load based on variations between the resonance maps. Paragraph 117 teaches a repetitive operation based on the heating information identified as noted and adjust the power level in response to detection of the melting state. See also figure 7:

    PNG
    media_image1.png
    573
    464
    media_image1.png
    Greyscale


Alternatively, if not so taught and a difference, Einziger teaches in ¶¶ 43,44 that he term "resonant" or "resonance" refers to the tendency of electromagnetic waves to oscillate in the energy application zone at larger amplitudes at some frequencies (known as "resonance frequencies") than at others. Einziger further teaches that electromagnetic waves resonating at a particular resonance frequency may have a corresponding "resonance wavelength" that is inversely proportional to the resonance frequency, determined via)=c/f, where .lamda. is the resonance wavelength, is the resonance frequency, and c is the propagating speed of the electromagnetic waves in the energy application zone. Resonance can be controlled using 
In ¶ 189 of applicant’s published specification, a controller may identify and control a distribution of electromagnetic energy using phase shifts and frequencies associated with resonant modes associated with resonance of a system. This tracks Einziger’s teachings.

Also, Ben-Shmuel teaches in fig 5B and 8 (c 32 l 15-30) frequency of power fed at center of frequency of resonance mode couples highest net power, that is, point of maximum efficiency of energy transfer to object being heated or frequency can be swept across the width of the resonance and power is adjusted to maintain constant power during sweep. See c 29 l 25-40 resonance is determined; c 35 l 10-20, c 35 l 35-40, c 36 l 40-55, c 38 l 25-35, c 37 l 30-35, c 52 l 5-10, c 44 l 10-45. Resonance is measured and is used in control of heating food uniformly.


    PNG
    media_image2.png
    756
    546
    media_image2.png
    Greyscale


FiG.6
The advantage is improved efficiency and uniform heating. The reference is in the same field of endeavor and addresses the same or similar problem.
The claims differ from Libman in that steps (c), (d) and (e) are not explicitly expressed and at best a physical property for a change in state as melting point for food is not expressed. 
Torres teaches in the abstract, figure 6 and description ¶¶ 180,209,211-217 discloses the electromagnetic cooking device and the heating control method wherein the controller is configured to detect a melting state of the food load based on variations between the resonance maps and adjust the power level of the electromagnetic radiation in response to detection of the melting state.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Libman by adding functions of conditionally 
Alternatively, if Libman does not so teach, the claims differ from Libman in (a) measuring resonances in the cavity; and (b) generating a resonance map resulting from the measured resonances.
Also, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify, if necessary, Libman by (a) measuring resonances in the cavity; and (b) generating a resonance map resulting from the measured resonances as taught by Torres and Ben-Shmuel and Einziger to improve efficiency and for uniform heating.

2. (Original) The electromagnetic cooking device of claim 1, wherein the food load comprises one of chocolate and butter(intended use).

3. (Currently Amended) The electromagnetic cooking device of claim 1, wherein steps (a) and (b) are repeated after a predetermined period of time(¶79,78,81,97,98).

4. (Currently Amended) The electromagnetic cooking device of claim 1, wherein the controller detects that the food load has melted if the variations between the resonance maps satisfy a threshold condition(¶31,42,43,49,71,73,76,91,102,107,111,112,114,68).



6. (Currently Amended) The electromagnetic cooking device of claim 4, wherein step (e) comprises stopping the heating of the food load if the threshold condition is satisfied(¶4,98).

7. (Currently Amended) The electromagnetic cooking device of claim 1, wherein the controller outputs a notification upon detection of the heating state(160,¶ 23).

Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobue et al (US 2010/0176121) in view of Torres et al. (US 2013/0142923) and Patyn (US 2015/0223484) and Bartoletti et al (US 6433320) and Ben-Shmuel et al (US 2013/0056460; 11057968 to which reference is made) and Einziger et al (US 2013/0146590).
Nobue discloses for claim 1: 1. (Original) An electromagnetic cooking device (1,fig 1-5,9-10) comprising: a cavity 501in which a food load is placed (¶278); a plurality of RF feeds (¶ 20, abstract) configured to introduce electromagnetic radiation into the cavity for heating the food load(abstract); and a controller 700 configured to: (a) measure resonances in the cavity(¶136-7); (b) generate a resonance map resulting from the measured resonances(¶ 146-155,fig 8-10); (c) conditionally repeat steps (a) and (b)(¶115-repeats,117-repeat,213-4,118-S19,20-again,returned,S31,fig 4,5); (d) detect a melting state of the food load based on variations between the resonance maps(¶29,190-207,threshold); and (e) adjust a power level of the 
The claim differs in that of detecting a melting state of the food load based on variations between the resonance maps and adjust a power level of the electromagnetic radiation in response to detection of the melting state.
Torres teaches in the abstract, figure 6 and description ¶ 180,209-melting point,211-217 discloses the electromagnetic cooking device and the heating control method wherein the controller is configured to detect a melting state of the food load based on variations between the resonance maps and adjust the power level of the electromagnetic radiation in response to detection of the melting state.
                                
    PNG
    media_image3.png
    688
    468
    media_image3.png
    Greyscale

Patyn in ¶ 66 and 49 teach melting state –meltflow index for chocolate/butter and color pattern used for processing and Bartoletti teaches in ¶ 7 flow index for cholcolate used in processing. Melt index is a physical property used for processing chocolate.
Einziger teaches in ¶¶ 43,44 that he term "resonant" or "resonance" refers to the tendency of electromagnetic waves to oscillate in the energy application zone at larger amplitudes at some frequencies (known as "resonance frequencies") than at others. Einziger further teaches that 
In ¶ 189 of applicant’s published specification, a controller may identify and control a distribution of electromagnetic energy using phase shifts and frequencies associated with resonant modes associated with resonance of a system. This tracks Einziger’s teachings.
Ben-Shmuel teaches in fig 5B and 8 (c 32 l 15-30) frequency of power fed at center of frequency of resonance mode couples highest net power, that is, point of maximum efficiency of energy transfer to object being heated or frequency can be swept across the width of the resonance and power is adjusted to maintain constant power during sweep. See c 29 l 25-40 
            The advantage is improved efficiency (Nobue ¶ 29).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nobue by detecting a melting state of the food load based on variations between the resonance maps and adjust a power level of the electromagnetic radiation in response to detection of the melting state as taught by Torres and Payne and Bertoletti and Ben-Shmuel and Einziger to improve efficiency and for uniform heating.
The references are in the same field of endeavor and address the same or similar problem.
2. (Original) The electromagnetic cooking device of claim 1, wherein the food load comprises one of chocolate and butter(conventional, Toirres¶205,216,Payne ¶49,66, Bertoletti ¶ 7).  
3. (Currently Amended) The electromagnetic cooking device of claim 1, wherein steps (a) and (b) are repeated after a predetermined period of time. (¶115-repeats,117-repeat,213-4,118-S19,20-again,returned,S31,fig 4,5,Torres ¶220)  
4. (Currently Amended) The electromagnetic cooking device of claim 1, wherein the controller detects that the food load has melted if the variations between the resonance maps satisfy a threshold condition(¶29,190-207,threshold)(360,460-power distributor,abstract,¶ 95,230,231,110-112,115-second power,116,185,189); Torres: (abstract, figure 6 and description ¶ 180,209,211-217).  
5. (Original) The electromagnetic cooking device of claim 4, wherein the threshold condition is satisfied if a rate of variation over time of the resonances falls below a 
6. (Currently Amended) The electromagnetic cooking device of claim 4, wherein step (e) comprises stopping the heating of the food load if the threshold condition is satisfied(360,460-power distributor,abstract,¶ 95,230,231,110-112,115-second power,116,185,189); Torres: (abstract, figure 6 and description, Table 1, ¶ 159,180,209,211-217,242).  
7. (Currently Amended) The electromagnetic cooking device of claim 1, wherein the controller outputs a notification upon detection of the heating state(conventional,Torres ¶150,158-observing/recording/monitoring interface 2050).
Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einziger et al (US 2013/0146590) in view of Torres et al. (US 2013/0142923).
Einziger discloses for claim 1: 1. (Original) An electromagnetic cooking device (abstract,fig 1, ¶38) comprising: a cavity 20 in which a food load 50 is placed(fig 1); a plurality of RF feeds configured to introduce electromagnetic radiation into the cavity for heating the food load(abstract); and a controller (30,¶60) configured to: (a) measure resonances in the cavity(¶¶ 43,44,117-119,125,151-152,163); (b) generate a resonance map resulting from the measured resonances(¶106); (c) conditionally repeat steps (a) and (b)(¶200-201); (d) detect (40,¶¶56-57,107)a melting state of the food load based on variations between the resonance maps(¶¶106,113 phase difference); and (e) adjust a power level of the electromagnetic radiation in response to detection of the melting state(¶¶124-125,198,201-203,177,fig 10).
Einziger teaches in ¶¶ 43,44 that he term "resonant" or "resonance" refers to the tendency of electromagnetic waves to oscillate in the energy application zone at larger amplitudes at some 
In ¶ 189 of applicant’s published specification, a controller may identify and control a distribution of electromagnetic energy using phase shifts and frequencies associated with resonant modes associated with resonance of a system. This tracks Einziger’s teachings.
The advantage is improved efficiency and uniform heating.
The claim differs in detecting a melting state of the food load based on variations between the resonance maps and adjust a power level of the electromagnetic radiation in response to detection of the melting state.

                                
    PNG
    media_image3.png
    688
    468
    media_image3.png
    Greyscale


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Einziger by detecting a melting state of the food load based on variations between the resonance maps and adjust a power level of the electromagnetic radiation in response to detection of the melting state as taught by Torres to improve efficiency and for uniform heating.
The references are in the same field of endeavor and address the same or similar problem.





3. (Currently Amended) The electromagnetic cooking device of claim 1, wherein steps (a) and (b) are repeated after a predetermined period of time(¶199,200).

4. (Currently Amended) The electromagnetic cooking device of claim 1, wherein the controller detects that the food load has melted if the variations between the resonance maps satisfy a threshold condition(¶203).

5. (Original) The electromagnetic cooking device of claim 4, wherein the threshold condition is satisfied if a rate of variation over time of the resonances falls below a predetermined threshold(¶203).

6. (Currently Amended) The electromagnetic cooking device of claim 4, wherein step (e) comprises stopping the heating of the food load if the threshold condition is satisfied(¶180 reject,161,199,claim 40).

7. (Currently Amended) The electromagnetic cooking device of claim 1, wherein the controller outputs a notification upon detection of the heating state(¶183,184 interface 610).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bianchelli et al (WO 2011/108016) teaches chocolate and butter. See the other cited references. See Nelles (US 2015/0296825) for melt index as a physical property.
Response to Arguments
Applicant’s arguments with respect to claim(s) 8/2/2021 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record. The references all teach using properties like melt index/flow index whether physical or chemical when processing chocolate because an indicator of flow characteristics like viscosity. The claims recite “melting state” and is taught by the references. Other references are applied that are specific to chocolate. The claims appear directed to known features without unexpected results. The comments about Torres are not understood. Changes in power are used to detect changes in melting point or state and power is adjusted. Ben-Shmuel teaches in fig 5B and 8 (c 32 l 15-30) frequency of power fed at center of frequency of resonance mode couples highest net power, that is, point of maximum efficiency of energy transfer to object being heated or frequency can be swept across the width of the resonance and power is adjusted to maintain constant power during sweep. See c 29 l 25-40 resonance is determined; c 35 l 10-20, c 35 l 35-40, c 36 l 40-55, c 38 l 25-35, c 37 l 30-35, c 52 l 5-10, c 44 l 10-45. Resonance is measured and is used in control of heating food uniformly. 
Melting point or state are conventional physical properties to measure.
Applicant must maintain a clear line of demarcation among related application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761           

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761